Citation Nr: 0420683	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-17 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture of Department of 
Veterans Affairs (VA) benefits in accordance with 38 U.S.C.A. 
§ 6103 (West 2002).


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had recognized military service from September 
1941 to August 1942 and in September 1945; he was a prisoner 
of war (POW) from April 1942 to August 1942.  He died in 
January 2002; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination by the 
Compensation and Pension Service of VA.  

In September 2003, a hearing before the undersigned Veterans 
Law Judge was held at the Manila VA Regional Office (RO).  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  In August 1998, the veteran submitted a claim for service 
connection for POW-related disabilities, including heart 
disease. 

2.  By rating decision dated in October 1999, the RO denied 
service connection for arteriosclerotic heart disease (ASHD), 
noting that there was no evidence that the veteran suffered 
from localized edema during captivity.

3.  In a signed statement received by the RO in December 
1999, the veteran and the appellant submitted additional 
evidence in support of the veteran's claim for service 
connection.  This additional evidence included: a November 
1999 statement from Dr. Teodoro Navarro, who stated that he 
had examined and treated the veteran off and on since January 
1999 for heart problems; a November 1999 joint affidavit from 
two former POWs who stated that they observed the veteran's 
POW-related illnesses during his captivity; and a statement 
of medical history wherein the veteran indicated that he had 
many medical problems during his internment as a POW.

4.  In December 2000, during a VA field examination, the two 
former POWs stated that they did not know the veteran and did 
not see him in the POW camp.

5.  In January 2001, during a VA field investigation, the 
appellant admitted that a known claims fixer had agreed to 
help her and her husband obtain additional compensation in 
exchange for a fee.  She also stated that she paid Dr. 
Navarro 2,000 pesos for his medical opinion.

6.  In September 2001, the VA Veterans Benefits 
Administration, Compensation and Pension Service, determined 
that the veteran and the appellant had forfeited all rights, 
claims and benefits under laws administered by the VA based 
on the assistance she provided to the veteran in his claim 
for service connection for ASHD.  

7.  The evidence establishes beyond a reasonable doubt that 
the appellant knowingly submitted false documentation 
concerning a claim for VA benefits.


CONCLUSION OF LAW

The appellant knowingly made or participated in the making or 
presentation of false or fraudulent statements concerning the 
veteran's claim for service connection for ASHD; she has 
forfeited all rights, claims and benefits under all laws 
administered by the VA (except those pertaining to insurance 
benefits).  38 U.S.C.A. § 6103 (West 2002); 38 C.F.R. § 3.901 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With respect to the claim for revocation of forfeiture, the 
Board notes that both the law and regulations provide that VA 
will refrain from or discontinue providing assistance in 
obtaining evidence where the claimant is not entitled to the 
benefit as a matter of law.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R § 3.159(d).  In fact, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable in cases where the law as mandated by statute, 
and not the evidence, is dispositive of the claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the VCAA 
is inapplicable here. 

Factual Background

In August 1998, the veteran submitted a claim for service 
connection for POW-related disabilities, including heart 
disease.  By rating decision dated in October 1999, the RO 
denied service connection for ASHD, noting that there was no 
evidence that the veteran suffered from localized edema 
during captivity.

In December 1999, the veteran submitted a signed statement 
indicating that he was submitting additional evidence in 
support of his claim.  The appellant also signed the 
statement, indicating that she assisted the veteran in his 
correspondence.  The additional evidence submitted by the 
veteran and the appellant included a November 1999 statement 
from Dr. Teodoro Navarro.  Dr. Navarro stated that he had 
examined and treated the veteran off and on since January 
1999 for heart problems, including ASHD.  They also submitted 
a November 1999 joint affidavit from two former POWs who 
stated that they were in captivity with the veteran, and 
observed his POW-related illnesses including edema and 
Beriberi) during that time.  Finally, the veteran submitted a 
statement of medical history, wherein he indicated that he 
had many medical problems during his internment as a POW, 
including Beriberi and swelling in the joints.

Upon receipt of this evidence, the RO ordered a field 
examination.  In December 2000, the two former POWs who had 
submitted the affidavit in support of the veteran's claim 
admitted that they did not know the veteran, and did not see 
him in the POW camp.  In January 2001, the appellant admitted 
that she and her husband had been assisted by a known claims 
fixer.  He was to help them obtain additional compensation in 
exchange for a fee.  She also stated that she paid Dr. 
Navarro, who never examined the veteran, 2,000 pesos for his 
medical opinion.  The appellant indicated that although she 
understood the contents of the affidavit and the medical 
opinion, the veteran was not fully aware of their contents.  
In January 2001, the veteran admitted that he did not know 
the former POWs who had provided the affidavit in support of 
his claim.  He further indicated that he was unaware of the 
exact details of any agreement with the claims fixer; he 
further indicated that his wife talked to the claims fixer 
and came to an agreement.

In September 2001, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the veteran 
and the appellant had forfeited all rights, claims and 
benefits under laws administered by the VA based on the 
information they provided in support of the veteran's claim 
for service connection for ASHD.  

The veteran died in January 2002.  Thereafter, the appellant 
appealed the forfeiture determination.  

During a September 2003 travel Board hearing, the appellant 
testified that she always accompanied the veteran when he 
went to see the claims fixer.  She indicated that they met 
with the claims fixer more than 10 times.  The appellant 
further stated that she and her husband knew that the 
information they were proving in support of the veteran's 
claim for benefits was incorrect, but they still thought it 
was okay to provide it.  Finally, she stated that she knew 
that Dr. Navarro had never treated the veteran; she paid Dr. 
Navarro for his medical opinion because the claims fixer told 
her to do so.

Analysis

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The Court held, in essence, that this process required 
the application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  The determination of whether the 
veteran knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

In the case at hand, the evidence establishes beyond a 
reasonable doubt that the appellant indeed knowingly 
submitted false and fraudulent evidence to VA in pursuit of 
the veteran's claim for service connection for ASHD.  The 
fraudulent evidence was in the form of the November 1999 
medical opinion from Dr. Navarro and a November 1999 joint 
affidavit from two former POWs.

In December 2000 sworn depositions to a field examiner, the 
two former POWs admitted that they did not know the veteran, 
and never saw him in the POW camp.  

Furthermore, the appellant admitted that a known claims fixer 
had helped her and the veteran obtain both the joint 
affidavit from the former POWs and the medical statement from 
Dr. Navarro.  The appellant admitted during a January 2001 
interview with a VA field examiner and during a September 
2003 travel Board hearing that she knew that Dr. Navarro had 
never treated the veteran, but she paid Dr. Navarro for a 
medical opinion because the claims fixer told her to do so.  
Finally, during the September 2003 travel Board hearing, the 
appellant stated that she knew that she and the veteran were 
providing incorrect information in support of his claim for 
service connection.

For the foregoing reasons, the Board concludes that the 
appellant knowingly and intentionally made, or participated 
in the making or presentation of, false and fraudulent 
statements in an effort to obtain greater VA benefits.  Thus, 
the forfeiture of eligibility for VA benefits that was 
declared against the appellant in accordance with 38 U.S.C.A. 
§ 6103(a) was proper.  


ORDER

Forfeiture was properly declared against the appellant 
pursuant to the provisions of 38 U.S.C.A. § 6103(a).  The 
appeal is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



